Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on June 15, 2021. Claims 1-20 are now pending in the application.
	
Response to Amendment/Arguments
3.	Applicant’s amendment/arguments filed on 06/15/2021 are acknowledged. With respect to the rejections of claims 1-20 under 35 U.S.C. 112, 2nd paragraph, 35 U.S.C. 102(a)(1) or (2) and 35 U.S.C. 103, the outstanding applicant’s amendment/arguments (see REMARKS, pages 9-12) have been fully considered and are persuasive. Accordingly, the previous office action sent on 03/25/2021 has been withdrawn.

Allowable Subject Matter
4.	Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
	The Applicants’ amendment/arguments in the outstanding response filed 06/15/2021 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed system (claim 8), non-transitory computer-readable media (claim 17) and method (claim 1), comprising, among other limitations, receiving ... a consistent latency ... including a specified latency value; assessing ... current conditions affecting communications between the base station and the UE; and based at least in part on the specified latency value and the current conditions, scheduling ... transmission of packets associated with the application to cause the packets to arrive at the UE with an inter-packet delay substantially equal to the specified latency value, wherein the current conditions indicate a best available latency that is lower than the specified latency value and the inter-packet delay” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-7, 9-16 and 18-20.

5. 	References U.S. 7,113,510; U.S. 7,551,560; U.S. 9,154,421; U.S. 10,142,248 and U.S. 10,484,291 are cited because they are put pertinent to improve the scheduling based on delay in telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        

August 20, 2021